DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Ratliff (US Patent 10,048,040). Ratliff discloses a weapon accessory mount assembly comprising: a rail mount defining a rail channel sized and shaped to receive the first and second weapon rails to mount the rail mount to one of the first or second weapon rails (Fig. 6A); a rail slot key (208A-208D) having structure to be inserted into the first slot of the first weapon rail and the second slot of the second weapon rail to inhibit longitudinal movement of the weapon accessory mount assembly along the first or second weapon rail when the weapon accessory mount assembly is mounted on the respective first or second weapon rail, the rail slot key having a first key portion (208A, 210, 300) sized and shaped to be inserted into the first slot and a second key portion (208D, 212, 302) sized and shaped to be inserted into the second slot; and a fastener (218, 306) configured to releasably secure the rail slot key to the rail mount in a first configuration and a second configuration, wherein in the first configuration the first key portion is arranged to be inserted into the first slot of the first weapon rail and wherein in the second configuration the second key portion is arranged to be inserted into the second slot of the second weapon rail.

With regards to claim 2. The weapon accessory mount of claim 1, wherein in the first configuration the first key portion is oriented to be disposed in the rail channel and wherein in the second configuration the second key portion is oriented to be disposed in the rail channel. (the key can be positioned higher or lower in the recess)

With regards to claim 3. The weapon accessory mount of claim 2, wherein the first key portion has a first key portion width corresponding to a first width of the first slot and the second key portion has a second key portion width corresponding to a second width, different from the first width, of the second slot, the first and second key portion widths being different from each other. (col. 5, lines 60-67 through col. 6, lines 1-53) (col. 4, lines 30-35)

With regards to claim 4. The weapon accessory mount of claim 3, wherein the rail mount defines a key recess (304), the rail slot key being disposed in the key recess when the rail slot key is in the first and second configurations.

With regards to claim 5. The weapon accessory mount of claim 4, wherein the key recess has a key recess height, the first key portion has a first key portion height and the second key portion has a second key portion height, the recess height being greater than at least one of first key portion height and the second key portion height. (col. 7, lines 45-50)

With regards to claim 6. The weapon accessory mount of claim 5, wherein the first key portion is disposed on one side of the rail slot key and the second key portion is disposed on an opposite side of the rail slot key. (col. 7, lines 25-50)

With regards to claim 7. The weapon accessory mount of claim 5, wherein the fastener is configured to extend generally parallel to the key recess height when the fastener is installed to secure the rail slot key to the rail mount. (Fig. 6A)

With regards to claim 8. The weapon accessory mount of claim 1, wherein the fastener comprises a threaded fastener (218), the threaded fastener threadably engaging the rail slot key to releasably secure the rail slot key to the rail mount.

With regards to claim 9. The weapon accessory mount of claim 8, wherein the threaded fastener is configured to extend generally parallel to a height of the rail channel when the fastener is securing the rail slot key to the rail mount. (Fig. 6A)

With regards to claim 10. The weapon accessory mount of claim 9, wherein the rail mount defines a base and opposite first and second sides of the rail channel, the threaded fastener extending in the base of the rail channel when securing the rail slot key to the rail mount. (Fig. 6A)

With regards to claim 11.  The weapon accessory mount of claim 10, wherein the threaded fastener includes a head (218), and wherein the rail mount includes a mounting base defining the base of the rail channel, the mounting base defining a fastener head receiving space sized and shaped to receive the head of the threaded fastener when securing the rail slot key to the rail mount. (Fig. 6A)

With regards to claim 12. The weapon accessory mount of claim 1, wherein the accessory mount comprises a scope ring (104, 106) configured to couple to a scope.

With regards to claim 13. The weapon accessory mount of claim 1, in combination with at least one of the first and second weapon rails (4).

With regards to claim 14. A weapon accessory mount assembly mountable on a first weapon rail and a second weapon rail, the first weapon rail having a first slot and the second weapon rail having a second slot, the first and second slots having at least one different dimension, the weapon accessory mount assembly comprising: a rail mount defining a rail channel sized and shaped to receive the first and second weapon rails to mount the rail mount to one of the first or second weapon rails; a rail slot key configured to be inserted into the first slot of the first weapon rail and the second slot of the second weapon rail to inhibit longitudinal movement of the weapon accessory mount assembly along the first or second weapon rail when the weapon accessory mount assembly is mounted on the respective first or second weapon rail, the rail slot key having a first key portion sized and shaped to be inserted into the first slot and a second key portion sized and shaped to be inserted into the second slot; and a threaded fastener configured to threadably engage the rail slot key to releasably secure the rail slot key to the rail mount in a first configuration and a second configuration, wherein in the first configuration the first key portion is arranged to be inserted into the first slot of the first weapon rail and wherein in the second configuration the second key portion is arranged to be inserted into the second slot of the second weapon rail. (see remarks above with regards to claims 1 and 8)

With regards to claim 15.  The weapon accessory mount of claim 14, wherein the first key portion has a first key portion width corresponding to a first width of the first slot and the second key portion has a second key portion width corresponding to a second width, different from the first width, of the second slot, the first and second key portion widths being different from each other. (see remarks above with regards to claim 3)

With regards to claim 16. The weapon accessory mount of claim 14, wherein the rail mount defines a key recess extending generally perpendicular to the rail channel, the rail slot key being disposed in the key channel when the key channel is in the first and second configurations. (see remarks above with regards to claim 4)

With regards to claim 17. The weapon accessory mount of claim 16, wherein the key recess has an open end sized and shaped to permit the rail slot key to slide into and out of the key channel through the open end. (see Fig. 6A)

With regards to claim 18. The weapon accessory mount of claim 17, wherein the rail mount includes a mounting base and a first rail guide releasably secured to the mounting base, the first rail guide configured to engage one side of the respective first or second weapon rail to mount the rail mount to the first or second weapon rail, the first rail guide blocking the open end of the key channel when the first rail guide is secured to the mounting base of the rail mount. (see Fig. 4)

With regards to claim 19. The weapon accessory mount of claim 18, wherein the rail mount includes a second rail guide configured to engage an opposite side of the respective first or second weapon rail to mount the rail mount to the first or second weapon rail. (Fig. 4)

With regards to claim 20. A weapon accessory mount assembly mountable on a first weapon rail and a second weapon rail, the first weapon rail having a first slot and the second weapon rail having a second slot, the first and second slots having at least one different dimension, the weapon accessory mount assembly comprising: a rail mount defining a rail channel sized and shaped to receive the first and second weapon rails to mount the rail mount to one of the first or second weapon rails, the rail mount defining a key recess; a rail slot key configured to be inserted into the first slot of the first weapon rail and the second slot of the second weapon rail to inhibit longitudinal movement of the rail mount along the first or second weapon rail when the rail mount is mounted on the respective first or second weapon rail, the rail slot key having a first key portion sized and shaped to be inserted into the first slot and a second key portion sized and shaped to be inserted into the second slot, the rail slot key being receivable in the key recess in a first configuration and a second configuration, wherein in the first configuration the first key portion is oriented to be inserted into the first slot of the first weapon rail, and wherein in the second configuration the second key portion is oriented to be inserted into the second slot of the second weapon rail, the rail slot key having a longitudinal axis that extends generally parallel to the respective first or second slot when the weapon accessory mount assembly is mounted on the respective first or second weapon rail, the rail slot key being movable into the key recess in a direction transverse to the longitudinal axis to position the rail slot key in the first or second configuration. (see remarks above with regards to claim 1 and Figs. 5 and 6A)

Claim(s) 1-4, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Galli et al. (US Patent 9,841,258). Galli et al. discloses a weapon accessory mount assembly comprising: a rail mount defining a rail channel sized and shaped to receive the first and second weapon rails to mount the rail mount to one of the first or second weapon rails (Fig. 1); a rail slot key (48) having structure to be inserted into the first slot of the first weapon rail and the second slot of the second weapon rail to inhibit longitudinal movement of the weapon accessory mount assembly along the first or second weapon rail when the weapon accessory mount assembly is mounted on the respective first or second weapon rail, the rail slot key having a first key portion (58) sized and shaped to be inserted into the first slot and a second key portion (56) sized and shaped to be inserted into the second slot; and a fastener (52) configured to releasably secure the rail slot key to the rail mount in a first configuration and a second configuration, wherein in the first configuration the first key portion is arranged to be inserted into the first slot of the first weapon rail and wherein in the second configuration the second key portion is arranged to be inserted into the second slot of the second weapon rail (Figs. 9 and 10).

With regards to claim 2. The weapon accessory mount of claim 1, wherein in the first configuration the first key portion is oriented to be disposed in the rail channel and wherein in the second configuration the second key portion is oriented to be disposed in the rail channel. (col. 4, lines 40-67)

With regards to claim 3. The weapon accessory mount of claim 2, wherein the first key portion has a first key portion width corresponding to a first width of the first slot and the second key portion has a second key portion width corresponding to a second width, different from the first width, of the second slot, the first and second key portion widths being different from each other. (Figs. 9 and 10)

With regards to claim 4. The weapon accessory mount of claim 3, wherein the rail mount defines a key recess (54), the rail slot key being disposed in the key recess when the rail slot key is in the first and second configurations.

With regards to claim 13. The weapon accessory mount of claim 1, in combination with at least one of the first and second weapon rails (12, 13).

With regards to claim 20. A weapon accessory mount assembly mountable on a first weapon rail and a second weapon rail, the first weapon rail having a first slot and the second weapon rail having a second slot, the first and second slots having at least one different dimension, the weapon accessory mount assembly comprising: a rail mount defining a rail channel sized and shaped to receive the first and second weapon rails to mount the rail mount to one of the first or second weapon rails, the rail mount defining a key recess; a rail slot key configured to be inserted into the first slot of the first weapon rail and the second slot of the second weapon rail to inhibit longitudinal movement of the rail mount along the first or second weapon rail when the rail mount is mounted on the respective first or second weapon rail, the rail slot key having a first key portion sized and shaped to be inserted into the first slot and a second key portion sized and shaped to be inserted into the second slot, the rail slot key being receivable in the key recess in a first configuration and a second configuration, wherein in the first configuration the first key portion is oriented to be inserted into the first slot of the first weapon rail, and wherein in the second configuration the second key portion is oriented to be inserted into the second slot of the second weapon rail, the rail slot key having a longitudinal axis that extends generally parallel to the respective first or second slot when the weapon accessory mount assembly is mounted on the respective first or second weapon rail, the rail slot key being movable into the key recess in a direction transverse to the longitudinal axis to position the rail slot key in the first or second configuration. (see remarks above with regards to claim 1 and Figs. 3 and 4)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641